DETAILED ACTION – ALLOWABILITY NOTICE

This office action is in response to the remarks and amendments filed on 4/5/22.    Claims 1, 5, 8-14, 16-18, 22, and 24-26 are allowed.




REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  Applicants’ invention is directed toward a self-making bedding system, including, inter alia, an inflatable lining for a duvet, which comprises a blower, a valve, and various internal walls to provide an apparatus that is capable of unfolding itself in order to place the duvet back into position.  The closest prior art is considered to be Patent 3,895,404 to Wilson, which teaches a pneumatic bed making apparatus that functions in a similar manner, but which comprises a substantially different structure.  Therefore, the combination of claimed structures is not found in the prior art in the claimed configuration, nor would it be obvious to combine any multiple prior art references in an obvious manner to yield the claimed invention, and additionally the claimed combination of structures provides additional functionality that is not found in the prior art.






CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYLES A THROOP/Primary Examiner, Art Unit 3673